DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The cited prior art does not disclose or render obvious the combination of elements recited in the claims as a whole.  Specifically, the cited prior art fails to disclose or render obvious the following limitations:
As per independent claim 1, the overall combination of elements for performing the augmented reality image processing, with the recited combination of elements.  
As per independent claim 13, the overall combination of elements for performing the augmented reality image processing, with the recited combination of elements.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see pages 13 and 14 of applicant’s correspondence, filed 2/17/2021, with respect to claims 1-16 have been fully considered and are persuasive.  The rejections of claims 1-16 have been withdrawn. 
Applicant's arguments filed 2/17/2021 regarding claim have been fully considered but they are not persuasive.
Regarding claim 17, applicant argues that the Popkiewicz fails to teach determining a first set of coordinates of a first video frame based upon one or more graphical object positioning characteristics in a request to generate an augmented video (see pages 15-16 of applicant’s correspondence filed 2/17/2021).  Examiner respectfully disagrees. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicant focuses on a single reference, Popkiewicz, for arguing against the prior art, where the Office relies on a combination of references for teaching the limitation in the claim.  
In particular, Popkiewicz provides determining, for projection of the graphical object, a first location of a first video frame of a plurality of video frames of the video, wherein the first location of the first video frame is determined based upon the one or more graphical object positioning characteristics in the request to generate the augmented video (see e.g. Par. 145 of Popkiewicz: user inserts additional material 800 into frame of video material and manipulates the additional material, including resizing, changing shape, changing perspective etc, until satisfied with placement of the additional material 800 in the frame of the video material – see Figs. 8A and 8B; Par. 147: The user is only required to insert the additional material into one frame and the apparatus inserts and manipulates the additional image in each of the frames for the video material).  In other words the user manipulation for instructing the insertion of the material provides changing location aspects of the inserted object relative to the video frame until one or more graphical object positioning characteristics under the broadest reasonable interpretation of the claim.  It is further noted that an additional features upon which applicant relies for a particular definition of “graphical object positioning characteristics” are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Further regarding the claim, the modification of Popkiewicz with Skidmore teaches the determining a first set of coordinates of a first video frame for the graphical object positioning (see e.g. Par. 33 of Skidmore: “augmented reality involves defining spatial relationships between virtual objects and real objects, and then making the virtual objects apparent to a user of the augmented reality system in such a way as to combine real and virtual objects. For example a visual augmented reality display could use virtual and real objects, and their defined spatial relationships, to generate a combined visual display in the form of a live streaming video (presenting real objects) overlaid with representations of the virtual objects”; Par. 43 of Skidmore: feature extraction and tracking algorithms for processing real time video captured by camera; Par. 50: features are points of interest in an image that are tracked across multiple video frames; Fig. 8 and Par. 52: extract features from video frame 800, each a respective corner of table; Fig. 10 and Par. 58 discusses using feature location coordinates in a given image).  
In other words, the use of coordinates for the insertion of a graphical object in a video frame would have been understood by one of ordinary skill in the art at the time of the invention.  The modification of the augmented video using a tracked insertion location across multiple frames for inserting a virtual object, such as an advertisement, as provided by Popkiewicz with the technique for tracking coordinates and determining camera field of view changes of objects Skidmore, teaches the use of tracking coordinates across frames for projecting graphical objects in an augmented video system.  The modification would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a reasonable expectation of success, to modify the tracking of virtual graphic insertion zones across multiple video frames for producing an augmented reality video as provided by Popkiewicz, using the technique for tracking feature coordinates to determine object location changes in video for augmented reality as provided by Skidmore, using known electronic interfacing and programming techniques.  The modification results in an improved augmented reality video by allowing for a wide variety of cameras (see e.g. Par. 5 of Skidmore) while also providing a more accurate tracking of points and alignment of virtual data within an augmented reality system.  Furthermore, the modification merely substitutes one technique for tracking objects for virtual objects in a video for another, yielding predictable results of tracking feature coordinates for determining geometric object relationships in augmented reality systems.  Accordingly, the limitations are taught by the prior art. 
Applicant’s arguments for claims 18-20 are based on the same arguments for claim 17 set forth above (see page 14 of applicant’s correspondence filed 2/17/2021).  As such, applicant’s arguments are not persuasive for the same reasons as set forth above. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Popkiewicz et al. (US 2011/0188836 A1) in view of Skidmore et al. (US 2018/0365884 A1) and in further view of Turkelson et al. (US 2020/0193206 A1) and Ryu et al. (US 2015/0206290 A1).
Regarding claim 17, Popkiewicz discloses: 
A non-transitory machine readable medium having stored thereon processor-executable instructions that when executed cause performance of operations, the operations comprising:  (Par. 75 of Popkiewicz: “computer readable medium recorded with computer readable code arranged to cause a computer to perform the method”; Claim 83 discloses computer program product comprising a non-transitory computer-readable storage medium having computer readable instructions stored thereon, the computer readable instructions being executable by a computerized device to cause the computerized device to perform a method for automatic detection of insertion zones within pre-recorded video material) comprising:
Receiving a request to generate an augmented video based upon a graphical object and a video, wherein the request to generate the augmented video comprises one or more graphical object positioning characteristics (Fig. 9 and Paras. 144-145 of Popkiewicz: user-assisted insertion and tracking, where user selects video material and selects frame of video material, where video material is paused, and user inserts additional material 800 into frame of video material, manipulating additional material including 3-D modelling and preferably include resizing the additional material, changing the shape of the additional material, changing the perspective of the additional material, rotating the additional material, etc, where the user performs these manipulations until they are satisfied with the placement of the additional material 800 in the frame of video material – i.e. graphical object positioning characteristics);
Determining, for projection of the graphical object, a first [location]  of a first video frame of a plurality of video frames of the video, wherein the first [location] (Par. 145 of Popkiewicz: user inserts additional material 800 into frame of video material and manipulates the additional material, including resizing, changing shape, changing perspective etc, until satisfied with placement of the additional material 800 in the frame of the video material – see Figs. 8A and 8B; Par. 147: The user is only required to insert the additional material into one frame and the apparatus inserts and manipulates the additional image in each of the frames for the video material);
Projecting the graphical object onto the first video frame based upon the first [location] (Figs. 8A and 8B and Par. 145 of Popkiewicz: after user inserts material until satisfied with placement in the additional material 800 in the frame of video material, the apparatus applies the material to the entire video material, blending seamlessly into each frame);
Analyzing the first video frame to detect a set of objects within the first video frame (Par. 153 of Popkiewicz: detect objects; Par. 158: frame of video material selected and item within frame selected, where item may be an object, such as a table top, window, picture frame etc. appearing in video material; Figs. 4A and 4B and Par. 142 also discusses tracing objects in foreground frame by frame and masking inserted material such that traced object, e.g. human in figures, appears to pass in front of inserted material, e.g. advertisement);
Determining a plurality of keypoints on the first video frame based upon the set of objects (Par. 136 of Popkiewicz: KLT tracker used to detect and track feature points from frame to frame, where feature points correspond to locations within a frame which are characteristic in visual appearance; Par. 159: “corners of the item are identified (at step 2120) in the selected frame”);
Determining a second plurality of keypoints, associated with the first plurality of keypoints, on a second video frame of the plurality of video frames, wherein a keypoint of the second plurality of keypoints corresponds to a keypoint of the first plurality of keypoints (Par. 136 of Popkiewicz: “The algorithm detect and tracks feature points from frame to frame. Feature points correspond to locations within a frame which are characteristic in visual appearance i.e. they exhibit a strong contrast (such as a dark corner on a bright background). Features are detected in the first frame and then individually tracked in the next frame by comparing the similarity of its neighbour pixels”; Par. 159: “The corners of the item are identified (at step 2120) in the selected frame, rather than the entire item. The item corners are then identified through out the entire video material (at step 2130). This process enables faster matching since a pixel by pixel comparison of each frame with the item is avoided.”);
Determining, based upon the first plurality of keypoints and the second plurality of keypoints, a relationship between the first video frame and the second video frame (Par. 126 of Popkiewicz: algorithm tracks features between frames; Paras. 145-146: user selects frame of video material and inserts additional material 800 into insertion zone, where additional material is applied to each frame and manipulated as necessary so that it blends seamlessly into each frame of the entire video material, where insertion zone is tracked such that if  area of insertion zone moves out of shot, additional material is also moved out of shot – in other words, the location of the insertion zone of user inserted frame is tracked across frames, which is a “relationship”; Paras. 158-159 discusses using corners of item/template within frame for tracking; Note Par. 129 discusses using template matching to determine image area as insertion zone);
Determining, for projection of the graphical object, a second [location] [location] (Par. 107 of Popkiewicz: Once identified in a single frame of the video material, the insertion zones are tracked over the entire length of the video material or until they disappear (step 130), and any inserted additional material, such as advertisements, can then be displayed for the predetermined period of time when the video material is played; Par. 145: user performs these manipulations until they are satisfied with the placement of the additional material 800 in the frame of video material, and processing video material such that additional material is applied to each frame);
Projecting the graphical object onto the second video frame based upon the second [location] (Par. 113 of Popkiewicz: following insertion, additional material is manipulated, enabling lifelike motion and appearance; Par. 119: insertion zone tracked from one scene to another and each insertion zone is identified and located throught the entire length of the video material such that insertion zone is followed in every frame of the video material; Par. 158: item within frame selected and identified through out entire video material, where insertion zone is determined on the item and additional material inserted; Par. 167: additional material can be separate overlayer, positioned on top of the original video during playback) and
Projecting the graphical object onto a second plurality of video frames of the plurality of video frames to generate the augmented video (Par. 8 of Popkiewicz: video analysis unit comprising one or more of forward and reverse video analysis modules capable of determining at least one insertion zone within the video material suitable for receiving graphic imagery to be inserted and configured to generate zone meta data defining at least image attributes of the placement zone; Fig. 2 and Par. 103: Search rules such as shape of insertion zone and size of insertion zone coupled with filter rules such as colour and movement (explained in further detail below) are used in order to identify insertion zones within each frame of the video material; Par. 107: Once identified in a single frame of the video material, the insertion zones are tracked over the entire length of the video material or until they disappear (step 130), and any inserted additional material, such as advertisements, can then be displayed for the predetermined period of time when the video material is played; Par. 145: user performs these manipulations until they are satisfied with the placement of the additional material 800 in the frame of video material, and processing video material such that additional material is applied to each frame).
Popkiewicz does not explicitly discuss using coordinates of the video frame as claimed.  
Skidmore discloses: 
Determining, for projection of the graphical object, a first set of coordinates of a first video frame of a plurality of video frames of the video (Par. 33 of Skidmore: “augmented reality involves defining spatial relationships between virtual objects and real objects, and then making the virtual objects apparent to a user of the augmented reality system in such a way as to combine real and virtual objects. For example a visual augmented reality display could use virtual and real objects, and their defined spatial relationships, to generate a combined visual display in the form of a live streaming video (presenting real objects) overlaid with representations of the virtual objects”; Par. 43 of Skidmore: feature extraction and tracking algorithms for processing real time video captured by camera; Par. 50: features are points of interest in an image that are tracked across multiple video frames; Fig. 8 and Par. 52: extract features from video frame 800, each a respective corner of table; Fig. 10 and Par. 58 discusses using feature location coordinates in a given image)
Determining, for projection of the graphical object, a second set of coordinates of the second video frame based upon the first set of coordinates and the relationship between the first video frame and the second video frame (Fig. 9 and Par. 56 of Skidmore: track features as new video frames are captured, e.g. video frame 900, where “new features have been extracted, shown in the figure as a black square and black dot, respectively. Note that the same features are tracked in both frame 800 and frame 900, namely two corners of the table 801”; Par. 57: 10 or more features tracked; Fig. 10 and Par. 58: each feature location coordinates in a given image has been paired with the nearest feature coordinates found in the subsequent image to assess motion; Fig. 11 and Par. 62: measuring distances between tracked features, D’ and D’’);
Popkiewicz with the technique for tracking coordinates and determining camera field of view changes of objects based on changes in coordinates for augmented reality as provided by Skidmore, teaches the use of tracking coordinates across frames for projecting graphical objects in an augmented video system.  The modification would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a reasonable expectation of success, to modify the tracking of virtual graphic insertion zones across multiple video frames for producing an augmented reality video as provided by Popkiewicz, using the technique for tracking feature coordinates to determine object location changes in video for augmented reality as provided by Skidmore, using known electronic interfacing and programming techniques.  The modification results in an improved augmented reality video by allowing for a wide variety of cameras (see e.g. Par. 5 of Skidmore) while also providing a more accurate tracking of points and alignment of virtual data within an augmented reality system.  Furthermore, the modification merely substitutes one technique for tracking objects for virtual objects in a video for another, yielding predictable results of tracking feature coordinates for determining geometric object relationships in augmented reality systems.  
	Popkiewicz modified by Skidmore does not explicitly disclose determining a context of the video and determining a set of objects within the first video frame based upon an analysis of the first video frame based upon the context of the video.
Turkelson discloses:
	Determining a context of the video (Abstract of Turkelson: determining a context of an image and an object depicted by the image based on the context; Par. 27: context classification model receives image and outputs a context classification vector indicative of a confidence that the image depicts a particular context, or outputs a scene classification vector indicative of a confidence that the image depicts a particular scene);
	Analyzing the first video frame, based upon the context of the video, to detect a set of objects within the first video frame (Par. 26 of Turkelson: objects are detected with a classification of a context in which the objects appear in an image; Par. 27: object recognition positioned downstream from context classification model, where scene classification vector may be input to the object recognition model as an enriched feature set along with the corresponding image itself for which objects are to be detected; Par. 31: after using the context to identify labels associated with each ROI, a weighted or narrowing search against an object database of items may be performed to identify an object or objects that match the features of the ROI(s) based on the extracted context; Par. 40: captured image can be those in video or video frame)
The modification would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a reasonable expectation of success, to modify the tracking of virtual graphic insertion zones across multiple video frames for producing an augmented reality video as provided by Popkiewicz, using the technique for tracking feature coordinates to determine object location changes in video for augmented reality as provided by Skidmore, with the additional context-based object recognition for detecting objects within a video frame as provided by Turkelson, using known electronic interfacing and programming techniques.  The modification allows for improved targeting of objects by utilizing a more efficient object recognition technique based on context for narrowing image processing to more relevant object 
Popkiewicz modified by Skidmore does not explicitly disclose removing one or more keypoints responsive to determining that the one or more keypoints intersect with one or more moving objects.
	Ryu discloses:
	Determining a first plurality of keypoints on the first video frame based upon the set of objects, wherein the determining the first plurality of keypoints comprises removing one or more keypoints responsive to determining that the one or more keypoints intersect with one or more moving objects (Par. 14 of Ryu: feature point selector configured to remove at least one feature point, corresponding to at least one moving object in the foreground imge of the next image, from among a plurality of feature pointscomprising at least one moving object and a background; Par. 42: The feature point selector 340 may remove extracted feature points corresponding to the moving object of the foreground image from the feature points of the reference image, and select the extracted feature points corresponding to the background)
The modification would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a reasonable expectation of success, to modify the tracking of virtual graphic insertion zones across multiple video frames for producing an augmented reality video as provided by Popkiewicz, using the technique for tracking feature coordinates to determine object location changes in video for augmented reality as provided by Skidmore, utilizing the context-based object recognition for detecting objects within a video frame as provided by Turkelson, with the additional foreground/background determination using feature Ryu, using known electronic interfacing and programming techniques.  The modification allows for improved targeting of objects within a video for replacement by differentiating between foreground and background images using key point removal, allowing for improved processing by only targeting background image data, reducing consumption of computing resources, while also ensuring more accurate differentiation between moving objects and those that are used for editing images.  Moreover, the modification merely substitutes one known technique for determining background image data for editing for another, yielding predictable results of using key points for distinguishing the foreground and background for inserting images into backgrounds of videos. 
Regarding claim 18, Popkiewicz modified by Skidmore, Turkelson and Ryu further discloses: 
Wherein the one or more graphical object positioning characteristics comprise (i) a size of the graphical object with respect to at least one of the first video frame or one or more other video frames of the plurality of video frames (Par. 145 of Popkiewicz: user inserts additional material 800 into frame of video material and manipulates the additional material, including resizing until satisfied with placement of the additional material 800 in the frame of the video material – see Figs. 8A and 8B) and (ii) a positioning of the graphical object with respect to a surface within the first video frame (Par. 145 of Popkiewicz: user inserts additional material 800 into frame of video material and manipulates the additional material until satisfied with placement of the additional material 800 in the frame of the video material – see Figs. 8A and 8B which shows image inserted on ground surface in video frame)


Regarding claim 19, Popkiewicz modified by Skidmore, Turkelson and Ryu further discloses:
Wherein the one or more graphical object positioning characteristics comprise a size of the graphical object with respect to at least one of the first video frame or one or more other video frames of the plurality of video frames (Par. 145 of Popkiewicz: user inserts additional material 800 into frame of video material and manipulates the additional material, including resizing until satisfied with placement of the additional material 800 in the frame of the video material – see Figs. 8A and 8B)
Regarding claim 20, Popkiewicz modified by Skidmore, Turkelson and Ryu further discloses: 
Wherein the one or more graphical object positioning characteristics comprise a positioning of the graphical object with respect to a surface within the first video frame (Par. 145 of Popkiewicz: user inserts additional material 800 into frame of video material and manipulates the additional material until satisfied with placement of the additional material 800 in the frame of the video material – see Figs. 8A and 8B which shows image inserted on ground surface in video frame)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BEUTEL whose telephone number is (571)272-3132.  The examiner can normally be reached on Monday-Friday 9:00 AM - 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/WILLIAM A BEUTEL/Primary Examiner, Art Unit 2616